DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a time-based recordation and review of athletic activity and time-specific metrics associated therewith.  The prior art fail to teach an athletic parameter measurement device of claim 1, the device comprising: 
a display;
a processor; and
at least one athletic measurement sensor;
wherein the athletic parameter measurement device is configured to:
detect athletic data of a first user with the at least one athletic measurement sensor during an activity session;
receive athletic data of the first user performing the activity session;
display a stored video of a second user performing the activity session, the stored video including activity data;
synchronize, by the processor, a first timeline of the received athletic data of the
first user during performance of the activity session to a second timeline of the stored activity data of the second user;
compare, by the processor, the synchronized first and second timelines; and
display during performance by the first user of the activity session, a
representation of the comparison.
	Method claim 16 and apparatus claim 18 corresponds to device of claim 1; therefore, method claim 16 and apparatus claim 18 are allowed for the same reason as applied to device of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        9/9/22